DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15, 18-29, 32-33, and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display of claim 15, in particular the limitations of inner walls of the first notch and the second notch are non-closed arcuate walls. The prior art does not disclose or suggest the display device of claim 29, in particular the limitations of the first notch and the second notch are semi-circular holes penetrating through a front surface and a rear surface of the array substrate. The prior art does not disclose or suggest the display of claim 35, in particular the limitations of a first protective layer that covers the first end of the first conductor and the lead end of the drive circuit layer; and a second protective layer that covers the second conductor, the lead end of the touch circuit, and the lead end of the drive circuit layer.
The closely related prior art, Liu et al. (US 20200043948) discloses (Figs. 1-8) a display, comprising: a main control board (30); an array substrate (100; section 0038) disposed on the main control board and comprising a drive circuit layer (101; section 0042), wherein a first notch (131) is provided on an outer edge (130) of a lead-out side of the array substrate; a first conductor (300) disposed in the first notch and comprising: a first end (210) in contact with a lead end of the drive circuit layer; and a second end (220) extending along the first notch to a back side of the array substrate and coupling to the main control board (30).
However, the prior art does not disclose or suggest the display of claim 15, in particular the limitations of inner walls of the first notch and the second notch are non-closed arcuate walls. Claim 15 is therefore allowed, as are dependent claims 18-28. The prior art does not disclose or suggest the display device of claim 29, in particular the limitations of the first notch and the second notch are semi-circular holes penetrating through a front surface and a rear surface of the array substrate. Claim 29 is therefore allowed, as are dependent claims 32-33. The prior art does not disclose or suggest the display of claim 35, in particular the limitations of a first protective layer that covers the first end of the first conductor and the lead end of the drive circuit layer; and a second protective layer that covers the second conductor, the lead end of the touch circuit, and the lead end of the drive circuit layer. Claim 35 is therefore allowed, as are dependent claims 36-39. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871